Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 71-76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Newly added claims 71-76 are drawn to A premeasured unit dosage dispenser comprising a solution or suspension for delivery TLR2 agonist to upper respiratory tract. 
Inventions of claims 71-76 and invention of the method claims are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product, such as those known apparatus for nasal or upper respiratory tract sprayer. It is note applicants do not identify claim 71-76 as read on elected invention or species. It would considered that the election is made without travers as to claims 71-76.  

Applicant's election with traverse of invention group I, compound (5) (INNA-011) recited in claim 48 and influenza as respective elected species, and identify claims 1, 8, 12, 16, 18, 20-21, 28, 32-33, 37, 40, 48, 55, 64-70 as read on elected species, in the reply filed on December 20, 2021 is acknowledged.  The traversal is on the ground(s) that the office has not met its burden of establishing that groups I-XVIII d not related to a single general inventive 
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 12, 16, 18, 20-21, 28, 32-33, 37, 40, 48, 55, 64-70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11, 16-18, 20, 30-32, 50, 52-53 and 55 of copending Application No. 16/495,829 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘829 claims a method of employment of the TLR2 agonists recited herein for treating or preventing a respiratory condition associated with rhinovirus, wherein the TLR2 agonist are administered to  the respiratory tract, particularly, through inhalation or intranasal administration. Thus, claims are in are generic to the claims of ‘829 in the aspect of the infective pathogens. Further, the employments of old and well-known dosage forms or route of administrations, such as intranasal by nasal spray would have been with the purview of ordinary skill in the art. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, the employment of known method for administering the drug through known route with a proper dosage forms, and optimum amounts would have been within the purview of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 12, 16, 18, 20-21, 28, 32-33, 37, 40, 48, 55, 64-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 recite purely functional limitation: “Toll like receptor agonist” which fails to clearly define the boundary of chemical compounds encompassed thereby. The use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)). See MPEP 2173.05(g) as how to properly use functional limitations in claims. In instant case, one of skilled artisan would not be able to envisage any structural limitation of claimed compounds.
Claims 28, 32-33, 68-70 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  For claim 28, virus and bacteria are not recognized in the art as having similar nature, and they have acquired separated status in the art.  For claims 32-33, 68-70, note, when the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A) all alternatives have a common property or activity; AND
(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  In instant case, lipid, peptidoglycan, lipoprotein, lipopeptide or lipopolysaccharide, do not have much in common as for their structures, and are not recognized as in a same class of chemical compounds.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 48 recites the broad recitation: a general structure pf A-Y-B, and the claim also recites many specific compounds, such as 
    PNG
    media_image1.png
    239
    639
    media_image1.png
    Greyscale
, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 12, 16, 18, 20-21, 28, 32-33, 37, 40, 48, 55, 64-70 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2011/119759 A1, IDS), in view of Tan et al. (“Intranasal Administration of TLR2 agonist Pam2Cys provides rapid protection against influenza in mice,” Molecular Pharmaceutics, 2012, Vol. 9, pp 2710-2718, IDS),  Djupesland (“Nasal drug delivery device: characteristics and performance in a clinical perspective-a review,” Drug Deliv. And Transl. Res. 2013, Vol. 3, pp 42-62), and Chaturvedi et al. (“A review on mucoadhesive polymer used in nasal drug delivery system.” J. Adv. Pharm. Tech. Res. 2011, Vol. 2, Issue 4, pp 215-222).
Wu et al. teach TLR2 agonists with a general formula of 
    PNG
    media_image2.png
    118
    168
    media_image2.png
    Greyscale
, which encompassing Pam2Cys derivatives,  See, particularly paragraphs [0009] to [0014]. Expressly disclosed examples include compounds having Pam2Cys moieties, such as compound 
    PNG
    media_image3.png
    153
    210
    media_image3.png
    Greyscale
, and compounds having Cys-Ser peptide with polyethylene glycol moiety, such as compound 88:  
    PNG
    media_image4.png
    106
    243
    media_image4.png
    Greyscale
, which has superior TLR2 agonistic activity, See, table I, pages 163-178. Wu et al. further discloses pharmaceutical composition comprising the TLR2 agonists, or pharmaceutical acceptable salts, solvate, N-oxide, prodrugs thereof,  and method of using the same for treating infectious disease, particularly, those caused by viruses, such as rhinovirus, coronavirus, influenza, etc. See, particularly, paragraph [000179]. The daily dosage of the compounds may be in the range of 0.05 µg/kg to   100 mg/kg per body weight. The dosage form may be oral, parenteral, topical, or directly to respiratory tract. See, particularly, paragraphs [000186] to [000206]. Particularly, the pharmaceutical composition is formulated for intravenous administration, intravitrial administration, intramuscular administration, oral administration, rectal administration inhalation, nasal administration, topical administration, ophthalmic administration or otic administration. On other embodiments of such pharmaceutical compositions, the pharmaceutical compositions is in the form of a tablet, a pill, a capsule, a liquid, an inhalant, a nasal spray solution, a suppository, a solution, an emulsion, an ointment, eye drop or ear drop. See. paragraph [0026].
Wu do not teach expressly the compound of elected species  INNA-006, characterized by the Pam2Cys-Ser-(CH2-CH2-O)12-glycinaminde, which differ from the compound of Wu in the chain lengths of the fatty acids (C12 vs C16) and PEG, and the C-terminal (glycinamide vs CH2COOH).
However, Tan et al. teach that Pam2Cys is a synthetic analogue of the lipid component of MALP-2 and has been shown as an agonist for TLR2. See, the Introduction section at page 2710. In its native form Pam2Cys is insoluble in aqueous solution. Tan et al conjugated Pam 2Cys to polyethylene glycol through a method known in the art to obtain a pegylated Pam2Cys, is readily soluble in saline and can be administered intranasally to respiratory tract. The conjugate has the PEG moiety terminated with glycyl amide 
    PNG
    media_image5.png
    155
    282
    media_image5.png
    Greyscale
.  See, page 2711, Figure 1; page 2712, the left column, the Results section. The pegylated Pam2Cys act as an immunostimulant by attracting neutrophils and macrophages and inducing secretion of IL-2, IL-6, IL-10, IFN-γ, MCP-1 and TNF-α. These change provide increase resistance against influenza A virus challenge and other benefit as well.  See, the abstract. Djupesland reveals that intranasal drug delivery has been old and well-known in the art and many dosage forms and delivery devices, including drops delivered with pipette, are known in the art, each with different characteristics suitable for various situations. See, particularly, the abstract at page 42, 46-51, particularly, table 1 at page 47. Single dosed pipettes is commonly used in the art. (page 46, the right column).  Nasal cavity is part of upper respiratory tract. See, particularly, page 44, the figures. Chaturvedi et al. teach that mucoadhesive polymer in nasal delivery system provides 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make the Pam2Cys –pegylated conjugation herein with the particular PEG moiety employed herein, i.e., through one serine, 28 units of ethylene glycol and the particular glycyl amide terminal group and to use it as a TLR2 agonists for treating and/or preventing viral infection, including influenza infection, particularly by administering the composition directly to respiratory tract, e.g., through intranasal administration. 
A person of ordinary skill in the art would have been motivated to make the Pam2Cys –pegylated conjugation herein with the particular PEG moiety employed herein, i.e., through one serine, 28 units of ethylene glycol and the particular glycyl amide terminal group and to use it as a TLR2 agonists for treating and/or preventing viral infection, including influenza infection, particularly by administering the composition directly to respiratory tract, e.g., through intranasal administration because the glycyl amide has been shown as suitable terminating group for pharmaceutical utility, and Pam2Cys has been an old and established TLR2 agonist suitable for pharmaceutical application. Further, adjust the length of PEG for hydrophilicity or aqueous solubility of the compounds would have been a matter of optimization of result affecting parameters, and would have been obvious to one of ordinary skill in the art. Note, where the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The nasal administration, such as drops delivered with pipette would not normally deliver the drug to lower respiratory tract and it would have been with the purview of ordinary skill in the art to avoid the known mechanical loss of drug to lower respiratory tract. Further, as to claim 8, such an intranasal treatment would have reasonably be expected to suppressing the viral infection from further development into lower respiratory tract, such as lung. For claims 16, 18, 20 and 21, it would have been with the purview of ordinary skill in the art to administer effective amounts of the drug with the known method, dropping, in a proper way so to avoid leak the liquid into the lung, such as properly arrange patient’s nasal and/or head position to avoid mechanical loss of the nasal dosage from nasal cavity. As to claim 66, note it would have been obvious to use a mucoadhesive polymer in the liquid drop because the mucoadhesive polymer would promote dosage form residence time in the nasal cavity, overcome mechanical loss, and improving the efficacy of drug delivery. For claim 65, making  a unit dose dispenser, Single dosed pipettes, would have been obvious as it has been a common practice in the art for making a single dosed pipette for nasal delivery. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627